724 N.W.2d 465 (2006)
Herbert W.G. CLANTON, Plaintiff-Appellant,
v.
ST. LAWRENCE HOSPITAL, Laurence Domino, and Mike Bowden, Defendants-Appellees.
Herbert W.G. Clanton, Plaintiff-Appellant,
v.
Ingham Circuit Judge, Defendant-Appellee.
Docket Nos. 132091, 132092, COA Nos. 271432, 271935.
Supreme Court of Michigan.
December 13, 2006.
On order of the Court, the application for leave to appeal the September 12, 2006 and September 15, 2006 orders of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. Costs of $250 are assessed against the plaintiff in favor of the defendants under MCR 7.316(D)(1) for filing a vexatious appeal. The plaintiff is barred from submitting additional filings in this Court until he offers proof that he has paid all his outstanding court-imposed sanctions.